Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Scott Davis, II appeals the district court’s order accepting the recommendation of the magistrate judge, dismissing his complaint under 28 U.S.C. § 1915(e)(2) (2006), and denying his motion to appoint counsel, motions for extension of time, motion to stay, and motions to change venue. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Davis v. Perdue, No. 5:12-cv-00593-FL (E.D.N.C. Apr. 18, 2013). We deny Davis’ motion to appoint counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.